UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-22140 META FINANCIAL GROUP, INC. ® (Exact name of registrant as specified in its charter) Delaware 42-1406262 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5501 South Broadband Lane, Sioux Falls, South Dakota 57108 (Address of principal executive offices) (712) 732-4117 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESxNO o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YESxNO o. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller Reporting Company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESoNO x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class: Outstanding at May 1, 2013: Common Stock, $.01 par value 5,497,914 Common Shares META FINANCIAL GROUP, INC. FORM 10-Q Table of Contents PART I - FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Condensed Consolidated Statements of Financial Condition as of March 31, 2013 and September 30, 2012 1 Condensed Consolidated Statements of Operations for the Three and Six Months Ended March 31, 2013 and 2012 2 Condensed Consolidated Statements of Comprehensive Income for the Three and Six Months Ended March 31, 2013 and 2012 3 Condensed Consolidated Statements of Changes in Stockholders’ Equity for the Six Months Ended March 31, 2013 and 2012 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended March 31, 2013 and 2012 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosure About Market Risk 46 Item 4. Controls and Procedures 48 PART II - OTHER INFORMATION 49 Item 1. Legal Proceedings 49 Item 1A. Risk Factors 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3. Defaults Upon Senior Securities 49 Item 4. Mine Safety Disclosures 49 Item 5. Other Information 49 Item 6. Exhibits 49 SIGNATURES 50 i Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements META FINANCIAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Financial Condition (Unaudited) (Dollars in Thousands, Except Share and Per Share Data) ASSETS March 31,2013 September 30, 2012 Cash and cash equivalents $ $ Investment securities available for sale Mortgage-backed securities available for sale Loans receivable - net of allowance for loan losses of $3,706 at March 31, 2013 and $3,971 at September 30, 2012 Federal Home Loan Bank Stock, at cost Accrued interest receivable Insurance receivable Premises, furniture, and equipment, net Bank-owned life insurance Foreclosed real estate and repossessed assets 9 Intangible assets MPS accounts receivable Assets held for sale - Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Non-interest-bearing checking $ $ Interest-bearing checking Savings deposits Money market deposits Time certificates of deposit Total deposits Advances from Federal Home Loan Bank Securities sold under agreements to repurchase Subordinated debentures Accrued interest payable Contingent liability Accrued expenses and other liabilities Total liabilities STOCKHOLDERS’ EQUITY Preferred stock, 3,000,000 shares authorized, no shares issued or outstanding at March 31, 2013 and September 30, 2012, respectively - - Common stock, $.01 par value; 10,000,000 shares authorized, 5,576,099 and 5,576,099 shares issued, 5,497,914 and 5,443,881 shares outstanding at March 31, 2013 and September 30, 2012, respectively 56 56 Additional paid-in capital Retained earnings - substantially restricted Accumulated other comprehensive income Treasury stock, 78,185 and 132,218 common shares, at cost, at March 31, 2013 and September 30, 2012, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements. 1 Table of Contents META FINANCIAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) (Dollars in Thousands, Except Share and Per Share Data) Three Months Ended Six Months Ended March 31, March 31, Interest and dividend income: Loans receivable, including fees $ Mortgage-backed securities Other investments Interest expense: Deposits FHLB advances and other borrowings Net interest income Provision (recovery) for loan losses ) ) Net interest income after provision for loan losses Non-interest income: Card fees Gain on sale of securities available for sale, net Loan fees Bank-owned life insurance income Deposit fees Gain (loss) on sale of foreclosed real estate 87 - ) - Other income 45 ) ) Total non-interest income Non-interest expense: Compensation and benefits Card processing expense Occupancy and equipment expense Data processing expense Marketing Legal and consulting expense Impairment on assets held for sale - - Other expense Total non-interest expense Income before income tax expense Income tax expense Net income $ Earnings per common share: Basic $ Diluted $ See Notes to Condensed Consolidated Financial Statements. 2 Table of Contents META FINANCIAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) (Dollars in Thousands) Three Months Ended Six Months Ended March 31, March 31, Net income $ Other comprehensive income (loss): Change in net unrealized gain (loss) on securities available for sale ) ) ) Gains realized in net income ) Deferred income tax effect ) Total other comprehensive loss ) Total comprehensive income (loss) $ ) $ $ ) $ See Notes to Condensed Consolidated Financial Statements. 3 Table of Contents META FINANCIAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Changes in Stockholders' Equity (Unaudited) For the Six Months Ended March 31, 2013 and 2012 (Dollars in Thousands, Except Share and Per Share Data) Accumulated Additional Other Total Common Paid-in Retained Comprehensive Treasury Stockholders’ Stock Capital Earnings Income (Loss) Stock Equity Balance, September 30, 2011 $
